United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1376
                        ___________________________

                                    Robert Slack

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

             Samantha Turntine, Individual Capacity; Brenda Reagan

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: July 6, 2015
                               Filed: July 13, 2015
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BYE, and KELLY Circuit Judges.
                           ____________

PER CURIAM.

    Missouri inmate Robert Slack appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action asserting Eighth Amendment

      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
deliberate-indifference claims. Upon careful de novo review, we conclude that the
district court’s summary judgment decision was proper. See Peterson v. Koop, 754
F.3d 594, 598 (8th Cir. 2014) (standard of review); Popoalii v. Corr. Med. Servs., 512
F.3d 488, 499 (8th Cir. 2008) (to establish Eighth Amendment violation based on
deliberate indifference to serious medical needs, inmate must show that officials
knew of but deliberately disregarded objectively serious medical need; deliberate
indifference is akin to criminal recklessness and requires more than gross negligence
or mere disagreement with treatment decision); see also Gardner v. Howard, 109 F.3d
427, 430 (8th Cir. 1997) (failure to follow prison policy is not basis for § 1983
liability).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-